Citation Nr: 1532515	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  13-35 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as due to Agent Orange exposure on a presumptive basis.  

2.  Entitlement to service connection for ischemic heart disease, to include as due to Agent Orange exposure on a presumptive basis.  

3.  Entitlement to service connection for prostate cancer, to include as due to Agent Orange exposure on a presumptive basis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Mullins, Counsel
INTRODUCTION

The Veteran had active service with the Air Force from February 1958 to March 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, denying the claims currently on appeal.  

The Veteran was previously scheduled for a hearing before a Veterans Law Judge in April 2015.  However, in March 2015, VA received written notice of the Veteran's intent to withdraw his requested hearing.  

In a December 2002 rating decision, the RO denied the claim of entitlement to service connection for diabetes mellitus, type II (herbicide), because the evidence did not reflect that the Veteran served in the Republic of Vietnam during the Vietnam Era or that he was otherwise exposed to herbicides.  After being notified of the decision and his appellate rights, the Veteran did not file an appeal.  As such, the December 2002 rating decision is final as to the issue of basic entitlement to service connection for diabetes mellitus on a direct basis.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

In January 2011, VA again received a claim seeking service connection for diabetes mellitus, type II, among other issues.  A review of the Veteran's statement accompanying his claim clearly reflects that he sought service connection for diabetes mellitus as a result of his personal exposure to herbicides.  During the pendency of the Veteran's claim, VA amended its regulation governing individuals presumed to have been exposed to certain herbicides by expanding the regulation to include an additional group consisting of individuals who performed service in the Air Force or Air Force Reserve under circumstances in which they had regular and repeated contact with C-123 aircraft known to have been used to spray an herbicide agent ("Agent Orange") during the Vietnam era.  See 38 C.F.R. § 3.307(a)(6)(v).  This change established a new basis of entitlement for VA compensation benefits based on a presumptive basis, since proof of the Veteran serving around the proper aircraft would mean his exposure to Agent Orange is now presumed and this is no longer a factual issue for which he must produce evidence of actual exposure.  See Spencer v. Brown, 4 Vet. App. 283, 288-90 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994) (upon a showing of a new basis of entitlement to a claimed benefit as a result of an intervening change in law or regulation, 38 U.S.C. § 7104(b) does not preclude consideration of the claim even though based on facts in a previously and finally denied claim).  

As such, the Veteran's most recent claim of entitlement to service connection for diabetes mellitus also implicated the question of presumptive exposure.  Thus, VA must conduct a de novo review of this new claim for service connection based on presumptive exposure to herbicides.  The United States Court of Appeals for the Federal Circuit has stated that it has never treated a presumption as any form of evidence.  See Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  Accordingly, applying the new and material evidence issue would be improper and the issue that is properly on appeal before the Board is listed on the title page of this decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for diabetes mellitus, ischemic heart disease and prostate cancer.  The Veteran has asserted that all of these disabilities are secondary to Agent Orange exposure and/or jet fuel exposure.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's claims were previously denied because the evidence of record did not reflect that the Veteran met the criteria for presumed exposure to Agent Orange.  A veteran who, during active military, naval or air service, served in Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to herbicidal agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f).  

"Service in Vietnam" means actual service in the country of Vietnam from January 9, 1962 to May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  (VA's requirement that a Veteran must have stepped foot on the landmass of Vietnam or the inland waters of Vietnam for agent orange/herbicide exposure presumption is a valid interpretation of the statute); VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off-shore of the Republic of Vietnam is not qualifying service in Vietnam).  In other words, for purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  

Also, the Department of Defense (DOD) has confirmed that the herbicide, Agent Orange, was used from April 1968 through July 1969 along the Korean demilitarized zone (DMZ) to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  The treated area was a strip of land 151 miles long and up to 350 yards wide from the fence to north of the civilian control line.  There is no indication that the herbicide was sprayed in the DMZ itself.  Both the 2nd and 7th Infantry Divisions, United States Army, had units in the affected area at the time Agent Orange was being used.  Field artillery, signal and other engineer troops also were supplied as support personnel during the time of the confirmed use of Agent Orange.  The estimated number of exposed personnel is 12,056.  If it is determined that a veteran who served in Korea during this time period belonged to one of the units identified by DOD, then it is presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  See MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C; see also Veterans Benefits Administration (VBA) "Fact Sheet" distributed in September 2003 (http://vbaw.vba.va.gov/bl/21/publicat/Letters/Other/AoKorea.doc).  

The Veteran in this case did not have service in Vietnam or the Korean DMZ.  However, effective June 19, 2015, VA amended its regulation governing individuals presumed to have been exposed to certain herbicides by expanding the regulation to include an additional group consisting of individuals who performed service in the Air Force or Air Force Reserve under circumstances in which they had regular and repeated contact with C-123 aircraft known to have been used to spray an herbicide agent ("Agent Orange") during the Vietnam era.  

Specifically, the new regulation states that an individual who performed service in the Air Force or Air Force Reserve under circumstances in which the individual concerned regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent.  For purposes of this paragraph, "regularly and repeatedly operated, maintained or served onboard C-123 aircraft" means that the individual was assigned to an Air Force or Air Force Reserve squadron when the squadron was permanently assigned one of the affected aircraft and the individual had an Air Force Specialty Code indicating duties as a flight, ground maintenance, or medical crew member of such aircraft.  Such exposure constitutes an injury under 38 U.S.C. 101(24)(B) and (C).  If an individual described in this paragraph develops a disease listed in 38 C.F.R. § 3.309(e) as specified in paragraph (a)(6)(ii) of this section, it will be presumed that the individual concerned became disabled during that service for purposes of establishing that the individual served in the active military, naval or air service.  38 C.F.R. § 3.307(a)(6)(v).  

According to the Veteran's DD-214 pertaining to his period of service from February 1966 to February 1970, his specialty number was 63150A and his title was Petrol Fuel Specialist.  A September 1966 personnel note indicates that the Veteran's duty as a Fuel Conventional Specialist was to refuel and defuel aircraft.  A December 1967 personnel note also indicates that the Veteran directed a fleet of fifteen refueling units toward the servicing of all the aircraft for his section.  According to his DD-214 for his period of service from February 1970 to March 1974, his specialty number was 63170 and his title was Fuel Supervisor.  An October 1972 personnel note reflects that the Veteran was instrumental in dispensing approximately 16,000,000 gallons of jet fuel and 763,000 gallons of demineralized water to aircraft at Don Muang Air Base, Thailand.

The above evidence suggests that it is likely that the Veteran regularly and repeatedly maintained aircraft during his service during the Vietnam era.  However, the question remains as to whether any of these aircraft were the C-123 discussed in 38 C.F.R. § 3.307(a)(6)(v).  The regulations are very specific in that this is the only qualifying aircraft.  Therefore, on remand, further development is required to determine whether the Veteran or the Veteran's squadron/Air Base performed operations on these type of aircrafts.  

The Board notes that the Veteran submitted a page from VA's website indicating that veterans who served in Thailand between February 28, 1961, and May 7, 1975, "may" have been exposed to herbicides.  However, the page makes clear that to receive benefits, the Veteran must show on a factual basis that they were in fact exposed to herbicides.  As of the time of this remand, there is no factual evidence of actual exposure on the part of the Veteran.  

In addition, the Board recognizes that a November 2014 VA examiner stated that it was "quite likely" that the Veteran was exposed to Agent Orange.  This is a finding of fact and not a medical opinion, and as such, the Board will not give weight to the physician assistant's opinion that the Veteran was "quite likely" exposed.  This has yet to be determined.  

Finally, if VA is unable to verity that the Veteran had regular and repeated contact with C-123 aircraft during the Vietnam era, then his claims file should be forwarded to a physician of appropriate knowledge and skill to offer an opinion as to whether it is at least as likely as not that any of the claimed disabilities manifested as a result of the Veteran's exposure to hazardous materials such as jet fuel.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be contacted and asked to provide any information or evidence in his possession, including lay assertions of others with whom he served, involving C-123 aircraft being serviced at the locations in which he was stationed (assuming that he in fact witnessed the servicing of any such aircraft) during the Vietnam era.

2.  If the Veteran does not provide any information, the RO must then take all reasonable steps to determine whether C-123 aircraft were serviced or maintained at any location in which the Veteran was stationed during his service during the Vietnam era.  All steps taken to determine this information must be documented in the claims file, and, if corroboration is not possible than this should be documented in the claims file as well.  

3.  If, and only if, the RO/AMC is unable to verify that C-123 aircraft were regularly and repeatedly serviced at locations in which the Veteran served during the Vietnam era, then his claims file should be forwarded to a VA examiner of appropriate knowledge and skill.  A copy of this remand report also must be provided to the examiner.  After reviewing all of the evidence of record, the examiner should address the following:

(a) Is it at least as likely as not that the Veteran's diabetes mellitus manifested as a result of exposure to jet fuel during active military service?

(b) Is it at least as likely as not that the Veteran's ischemic heart disease manifested as a result of exposure to jet fuel during active military service?

(c) Is it at least as likely as not that the Veteran's prostate cancer manifested as a result of exposure to jet fuel during active military service.

A complete rationale must be provided for all opinions offered.

4.  The agency of original jurisdiction (AOJ) should then carefully review the medical opinions obtained (assuming that any opinions were necessary following attempted verification of C-123 aircraft) to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the AOJ should return the case to the examiner for completion of the inquiry.  

5.  The AOJ should then readjudicate the claims on appeal in light of all of the evidence of record.  If an issue remains denied, the AOJ should provide the Veteran a supplemental statement of the case as to the issue on appeal, and afford her a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


